Citation Nr: 1522119	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to an increased rating in excess of 20 percent for herniated disc C3-C4 and degenerative disc disease C5-C6 (cervical spine disability).

4.  Entitlement to an increased rating in excess of 20 percent prior to June 16, 2010 and as of August 1, 2010 for right carpal tunnel syndrome with radiculopathy.

5.  Entitlement to an increased rating in excess of 20 percent prior to October 21, 2011, from December 1, 2011 to September 24, 2012, and as of November 1, 2012 for left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1987 and from October 1991 to August 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions by the VA Regional Office (RO) in St. Petersburg, Florida.

With regard to service-connected right carpal tunnel syndrome, in a March 2011 rating decision, the RO assigned a temporary evaluation of 100 percent from June 16, 2010 to July 31, 2010 and continued the noncompensable rating prior to June 16, 2010 and as of August 1, 2010.  In a May 2012 rating decision, the Decision Review Officer (DRO) increased the disability rating to 20 percent prior to June 16, 2010 and as of August 1, 2010.  With regard to service-connected left carpal tunnel syndrome, in the May 2012 rating decision, the DRO increased the disability rating from 10 percent to 20 percent from June 4, 2009 to October 20, 2011 and as of December 1, 2011 and assigned a temporary evaluation of 100 percent from October 21, 2011 to November 30, 2011.  In a June 2013 rating decision, the DRO assigned a temporary evaluation of 100 percent from September 25, 2012 to October 31, 2012 and continued the 20 percent rating as of November 1, 2012.  Because the 20 percent disability ratings for right and left carpal tunnel syndrome are not the maximum ratings available, these issues are listed on the title page accordingly for the specified periods on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days and the Veteran submitted a February 2015 VA treatment statement and two February 2015 Statements in Support of Claim regarding his claim for a TDIU.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from September 2012 to September 2014 and the remaining records are duplicate copies of evidence already associated with VBMS.  The Board notes that in February 2015, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) review of evidence associated with the record since the February 2015 Board hearing. 

The issue of entitlement to service connection for a bilateral ulnar nerve disorder has been raised by the record in a July 2011 Veteran's Supplemental Claim and September 2013 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for a cervical spine disability, an increased rating for right carpal tunnel syndrome with radiculopathy, an increased rating for left carpal tunnel syndrome with foreign body removal left forearm with resultant nerve entrapment, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for service connection for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.



ORDER

The appeal for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear is dismissed.


REMAND

A remand is required for the issues on appeal to obtain an updated VA examination for each of the Veteran's service-connected disabilities and to obtain a Social and Industrial Survey considering the effects of the Veteran's service-connected disabilities on employability.  

Regarding the increased evaluation claims, remand is warranted to obtain current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here the most recent VA examinations of record were in 2011 and 2012.  A VA examiner found the carpal tunnel syndrome mild; at the Board hearing, the Veteran testified his treating physician told him his condition was moderate.  Accordingly, the evidence indicates that the current severity of the condition is unclear.  Additionally, the Veteran testified at the Board hearing, this his cervical spine disability had worsened since the last examination.  Accordingly, remand is required for current findings.  

Regarding, the TDIU claim, remand is required to obtain additional information regarding the Veteran's employability.  See Frisca v. Brown, 7 Vet. App. 294, 297 (1995) (providing that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal).  Here, the record suggests that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, the Veteran asserted such at the February 2015 Board hearing and submitted two February 2015 lay statements that noted the Veteran's health and physical ability has been declining causing him to be unable to perform normal job tasks.  A VA physician also noted in a February 2015 VA treatment statement that the combined effects of multiple problems would make it difficult for the Veteran to perform construction work.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since September 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examinations to ascertain the current severity and manifestations of his right and left carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the bilateral carpal tunnel syndrome, to include any neurological abnormalities in the bilateral upper extremities, using the relevant Disability Benefits Questionnaire (DBQ) or DBQs.

3.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examinations to ascertain the current severity and manifestations of his cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should report all signs and symptoms necessary for rating the cervical spine disability utilizing the appropriate DBQ.  

4.  After completing the foregoing development, and any other development deemed necessary, obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning within the past five years.  The evidence of record must be made available to and reviewed by the individual conducting the survey. 

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Those disabilities are as follows:  irritable bowel syndrome; cervical spine disability; bilateral carpal tunnel syndrome; bilateral knee degenerative joint disease; hearing loss in the left ear; and tinnitus.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the VA may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the VA examination reports and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


